    Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 1 of 24



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


JIM McGAFFIN; BECKY McGAFFIN;
DANIEL NUNN; and STEFANIE NUNN,                                   Civil Action File No.:

                               Plaintiffs,                      4:16-cv-00104-RSB-BKE

v.                                                           JURY TRIAL REQUESTED

ARGOS USA, LLC,

                               Defendant.


        FINAL ORDER AND JUDGMENT GRANTING FINAL APPROVAL OF
      CLASS ACTION SETTLEMENT, CERTIFYING SETTLEMENT CLASS, AND
          APPROVING ATTORNEY’S FEES, COSTS, AND EXPENSES AND
                          INCENTIVE AWARDS 1

         This matter came before the Court on June 25, 2020, via Video Teleconference, for a

fairness hearing regarding the proposed settlement preliminarily approved by the Court on March

24, 2020. ECF No. 198. The Court received evidence presented by Class Counsel. No party

appeared to object to the settlement.

        Pursuant to Fed. R. Civ. P. 23(e), the Court has reviewed the parties’ Settlement

Agreement and other materials submitted by the parties, heard argument of counsel, and has

concluded that the Settlement is fair, reasonable, and adequate and that Final Approval is due to

be granted.

     Accordingly, IT IS HEREBY ORDERED:




1
  For the reasons stated on the record during the June 25, 2020 Video Teleconference hearing, the Court
hereby ORDERS that all documents previously filed under seal in this case shall remain under seal until
further Order of the Court.
 Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 2 of 24



   I.       INTRODUCTION

            A. Factual Background and Procedural History

        This litigation involves new residences in the Savannah, Georgia area (in both Georgia

and South Carolina) where Defendant Argos delivered a particular concrete mix for use in the

slabs of their homes and on other flatwork on their properties, which concrete is defective in

design and warnings. Named Plaintiffs/Class Representatives and the Class Members own

residences where this particular concrete mix was utilized.      They contend that this Argos

concrete mixture was neither designed nor intended for slab or flatwork uses and that the slabs

and flatwork suffer from surface durability and dusting issues. They further contend that Argos

failed to warn builders and concrete finishers that the concrete mixture delivered to these

residences was inappropriate for slab or flatwork concrete. Argos has vigorously denied liability

and defended against these claims.

        In litigating this case for more than four years, the parties have conducted significant

motions practice and engaged in extensive discovery on class and some merits issues. Following

this Court’s certification of a liability class under Rule 23(c)(4) on August 30, 2019 (see ECF

No. ECF 178), Argos filed a Petition for Interlocutory Appeal, which Plaintiffs opposed in the

Eleventh Circuit. During the pendency of that petition to appeal, the Parties reached a proposed

settlement. This Court preliminarily approved the Parties’ settlement and ordered the provision

of Notice to the Class on March 24, 2020. (ECF No. 198).

            B. Material Terms of the Settlement:

               1. The Settlement Class

        The Court conditionally certified the following Settlement Class under Fed. R. Civ. P.

23(b)(3):




                                               2
 Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 3 of 24



       All Owner(s) of ascertainable Affected Property (any Residential Property in the
       State of Georgia or the State of South Carolina with 868 concrete as Flatwork
       thereon) on March 5, 2020 with at least one yard of Eligible Concrete (the amount
       of 868 concrete delivered to an Affected Property (expressed in cubic yards) as
       shown on Argos Delivery Tickets and public records produced during the
       Litigation, minus any Ineligible Concrete). Excluded from the Class are:

       •       Owners of an Affected Property which property has been the subject of a
               settlement agreement with Argos as to 868 concrete;
       •       Owners of an Affected Property where 868 was poured only for Footers,
               or all 868 concrete has been Removed and Replaced from the property by
               Argos and/or at Argos’ expense;
       •       Owners of an Affected Property who are Argos employees, the spouse of
               an Argos employee, or child of an Argos employee;
       •       Owners of an Affected Property who are judicial officers serving on the
               U.S. District Court for the Southern District of Georgia or on the U.S.
               Court of Appeals for the Eleventh Circuit; or
       •       Commercial properties where 868 concrete was poured.

       The Court finds, for settlement purposes, that: (a) the members of this Settlement Class

are so numerous that joinder of all of them in the action is impracticable; (b) there are questions

of law and fact common to the Settlement Class that predominate over any individual questions;

(c) the claims of the named Plaintiffs Jim and Becky McGaffin and Daniel and Stefanie Nunn are

typical of the claims of the Settlement Class Members; (d) common questions of law and fact

exist and predominate over questions affecting only individual Settlement Class Members; and

(e) the named Plaintiffs and their counsel have fairly and adequately represented and protected

the interests of all the Settlement Class Members and will do so through the completion of the

distribution of the Settlement Fund.

               2. Monetary Relief

       Defendant Argos will, within three (3) days of the entry of this Final Order and

Judgment, deposit $6,700,000 into the Settlement Fund. From that Fund, as discussed more fully

infra at Section III, an award of $3,507,000 will be distributed to Class Counsel as reasonable

attorneys’ fees and reimbursement of costs and expenses of the litigation, and incentive awards


                                                3
 Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 4 of 24



of $25,000 will be paid to each of the Class Representatives, Jim McGaffin, Becky McGaffin,

Daniel Nunn, and Stefanie Nunn. These disbursements are to be made within ten (10) business

days of the Effective Date of the Settlement.

       The balance of the Settlement Fund, $3,093,000, is to be distributed proportionally to

participating Settlement Class Members who timely submitted a Proof of Ownership Form based

upon the amount of Eligible Concrete on such Settlement Class Member’s Affected Property.

The Settlement Administrator received 150 timely Proof of Ownership Forms, which reflect a

total of 5,656.31 cubic yards of Eligible Concrete. Therefore, in accordance with the Allocation

Amount formula provided int the Settlement Agreement, the Value Per Cubic Yard of Eligible

Concrete is $3,093,000, divided by 5,656.31, the cubic yards of Total Eligible Concrete, or

$546.82. The amount of Eligible Concrete was determined for each Affected Property by review

of Argos’ delivery tickets. The distribution or “Allocation Amount” to participating Settlement

Class Members will be equal to the product of the Value Per Cubic Yard ($546.82) and the

amount of Eligible Concrete on their Affected Property. This will provide a range of recoveries

to the Class Members of $546.82 to $86,670.97.

       Separately from the Settlement Fund, Defendant Argos has agreed to pay the expenses of

the Settlement Administrator, Rust Consulting, up to $320,000.

               3. Injunctive and Other Relief

       Additionally, Defendant Argos has agreed to substantial injunctive and other relief which

adds significant non-monetary value to the Settlement. This includes Argos’ agreement to

(1) not deliver any 868 mix for residential uses from any of its United States locations, (2)

perform rigorous testing to confirm and document the strength and durability of any concrete that

has a fly ash percentage greater than 50% for residential flatwork, and (3) disclose to any




                                                4
 Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 5 of 24



purchaser of residential concrete if the percentage of fly ash in a mix equals or exceeds 45%.

Additionally, Argos expended over $400,000.00 and hundreds of hours in employee time

remediating or paying for the remediation of many Settlement Class Members’ properties.

Argos USA, LLC’s Vice President of Ready Mix, Richard “Rick” Edwards, affirmed that a

reasonable estimate of the value of this additional non-monetary relief is at least $3,000,000. See

ECF No. 202, Edwards Decl. at ¶¶ 6-10. The Court finds this estimate to be credible and, given

that no opposition to this or any other provision of the Settlement has been submitted, accepts

this valuation of the non-monetary relief. The Court therefore finds the total monetary and non-

monetary value of the Settlement to be $10,020,000.

               4. Release of Claims

       In consideration of the monetary and non-monetary relief provided by Defendant Argos,

the Class has agreed to release Argos from any claim arising out of or in any way relating to the

868 concrete, whether known or unknown, whether asserted or that could have been asserted,

with the exception of medical harm and personal injury claims, are released. The Release is set

forth in full in the Settlement Agreement and was additionally provided to the Class in the Class

Notice. See ECF No. 197-1; ECF No. 203, Ex. D, Steinhart Decl. at pp. 6, 8.

               5. Attorneys’ Fees and Expenses and Incentive Awards

       Class Counsel have applied for a percentage-based fee of $3,507,000, which fee includes

$297,759.15 in reasonable costs and expenses. This fee amounts to 35% of the total settlement

value of $10,020,000, in accordance with the terms of the Settlement Agreement, and was

negotiated by the parties only after the negotiations regarding the relief to be afforded to the class

had concluded. Additionally, Class Counsel have applied for incentive awards of $25,000 to

each of the named Plaintiffs/ Class Representatives, which Argos has agreed to pay in addition to




                                                  5
 Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 6 of 24



the $6,600,000 settlement fund for Class Members.           Under prevailing precedent and the

circumstances of this case, these requests are reasonable, and for the reasons set forth in more

detail infra, the requests will be approved.

               6. Notice

       The evidence before the Court confirms that all 495 class members were mailed class

notice in accordance with all applicable requirements. Although 16 Notices were returned as

undeliverable, 15 of those were re-issued to a forwarding address based on information provided

by the postal service and through skip-tracing by the Settlement Administrator. See ECF No.

203, Ex. D, Steinhart Decl. at ¶ 7.

        “The court must direct notice in a reasonable manner to all class members who would be

bound by the proposal[.]” Fed. R. Civ. P. 23(e)(1)(B). The Court’s preliminary approval order

approved the Parties’ Notice and Notice Plan, finding that they satisfied Rule 23(c)(2)(B) and

23(e)(1)(B). The Notice explained the nature of the action, defined the class, detailed the claims,

issues, and defenses, explained the requirements for objections and exclusions, and explained the

binding effect of the class judgment on the members of the Class.            See Fed. R. Civ. P.

23(c)(2)(B)(i)-(vii). The Notice was mailed to all Class Members who could be identified by

Class Counsel and the Claims Administrator through reasonable effort. See ECF No. 203, Ex. D,

Steinhart Decl. at ¶¶ 3, 5. The Court finds that the requirements of Rule 23(c)(2)(B) and Rule

23(e)(1)(B) have been met.

       B.      Compliance with 28 U.S.C. § 1715

       The Parties’ Settlement is subject to 28 U.S.C. § 1715. Per that statute, Defendant was

required, within ten days after the proposed class action settlement was filed, to provide notice of

the proposed settlement to: (1) the U.S. Attorney General; and (2) the State Attorneys General of




                                                 6
 Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 7 of 24



Georgia and South Carolina. Defendant has represented through counsel that these notices were

timely provided. See ECF 201. Accordingly, 28 U.S.C. § 1715 has been satisfied.

   II.      FINAL APPROVAL OF PROPOSED SETTLEMENT AND CERTIFICATION
            OF THE SETTLEMENT CLASS

            The Court, having considered the Settlement Agreement, the submissions of the

parties in support of the Motion for Preliminary Approval and Motion for Final Approval of the

Settlement, and the Parties’ argument at the final approval hearing on June 25, 2020, hereby

finds the Settlement is fair, reasonable, and adequate, and certifies the Settlement Class.

         A. The Proposed Settlement is Fair, Reasonable, and Adequate

         Settlements of class actions are favored. Bennett v. Behring Corp., 737 F.2d 982, 986

(11th Cir. 1984). The proposed Settlement Class here was preliminarily approved on March 24,

2020, after the Parties submitted their proposed settlement and supporting briefs. (See ECF No.

198). Upon final review after class notice, the Court finds that the settlement satisfies the

requirements for final approval. The Bennett factors guide whether courts approve proposed

class settlements in the Eleventh Circuit, requiring consideration of: (1) the likelihood of success

at trial; (2) the range of possible recovery; (3) the range of possible recovery at which a

settlement is fair, adequate, and reasonable; (4) the anticipated complexity, expense, and duration

of litigation; (5) the opposition to the settlement; and (6) the stage of proceedings at which the

settlement was achieved. See, e.g., Columbus Drywall & Insulation, Inc. v. Masco Corp., 258

F.R.D. 545, 558-59 (N.D. Ga. 2007); Ault v. Walt Disney World Co., 692 F.3d 1212, 1217 (11th

Cir. 2012) (court must make findings that settlement “is not the product of collusion” and “that it

is fair, reasonable and adequate”).

         Following the 2018 amendments to Rule 23, courts also consider the (largely

overlapping) factors listed in Rule 23(e)(2) including:



                                                 7
 Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 8 of 24



       (A) the class representatives and class counsel have adequately represented the
       class; (B) the proposal was negotiated at arm's length; (C) the relief provided for
       the class is adequate, taking into account: (i) the costs, risks, and delay of trial and
       appeal; (ii) the effectiveness of any proposed method of distributing relief to the
       class, including the method of processing class-member claims; (iii) the terms of
       any proposed award of attorney's fees, including timing of payment; and (iv) any
       agreement required to be identified under Rule 23(e)(3); and (D) the proposal
       treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).

               1. The Class Was Adequately Represented

       The first prong of Rule 23(e)(2) requires evaluating whether the class representatives and

class counsel have adequately represented the class. Fed. R. Civ. P. 23(e)(2)(A). Traditionally,

adequacy of representation has been considered in connection with class certification, evaluating:

“(1) whether [the class representatives] have interests antagonistic to the interests of other class

members; and (2) whether the proposed class' counsel has the necessary qualifications and

experience to lead the litigation.” Columbus Drywall, 258 F.R.D. at 555.

       Adequacy is satisfied. The Class Representatives share the same interests as absent Class

Members, assert the same claims stemming from the same event, and share the same injuries.

They have no claim and no interest different from or antagonistic to absent Class Members. The

Class Representatives vigorously prosecuted this action leading to the proposed settlement,

actively participating in discovery, attending hearings, and permitting multiple inspections of

their homes. They have retained and diligently worked with counsel experienced in class actions,

as the Court found in appointing Plaintiffs’ counsel as Class Counsel. Class Counsel also

worked diligently, for more than four years, to bring this case to resolution. No Class Members

submitted any objection to the Settlement, and only one opted out, indicating that the Class is

satisfied with the representation provided by Class Counsel and the Class Representatives.




                                                  8
 Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 9 of 24



               2. The Settlement Was Negotiated at Arm’s Length

       The parties have shown that the settlement was the product of informed, arms-length

negotiations among Plaintiffs, Defendant, and their respective counsel. This case involved

substantial motion practice and discovery, as well as two lengthy hearings on Plaintiffs’ Motion

for Class Certification and several related Daubert motions. Throughout much of that process,

the parties were negotiating, in an attempt to reach a fair and reasonable settlement. Following

the partial grant of Plaintiffs’ Motion for Class Certification, those discussions intensified, and

the Settlement was reached at arms-length following extended negotiations.

               3. The Relief Provided to the Class is Adequate

       As discussed above, the monetary and non-monetary relief provided to the Class by the

Settlement is substantial. Class Members who timely submitted Proof of Ownership Forms for

their Affected Properties stand to receive an average payout of $20,757.29. This is a significant

recovery in any litigation, and is even more so when considered in light of the risks, cost, and

delay of continued litigation, as further discussed below.

                       a. The Risks, Costs, and Delay of Continued Litigation

       This litigation has lasted more than four years. Significant motions practice has been

conducted at the Rule 12 stage, class certification stage, and on experts and document

confidentiality/sealing. The parties completed extensive class discovery prior to the Motion for

Class Certification, including twenty-four depositions. Although the Court partially granted

Plaintiffs’ Motion for Class Certification, that Order is pending Defendant’s request for

interlocutory appeal in the Eleventh Circuit. Should the Order be affirmed, merits discovery

would proceed, followed by the summary judgment stage and trial. Additionally, the Court’s

certification under Rule 23(c)(4) encompassed the issues of causation and defect, leaving the




                                                 9
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 10 of 24



question of damages, such that any class-wide trial on these limited issues would not finally

determine the litigation. Each class member would then be required to prove the amount of

damages. Ultimately, the costs and delay of such extended procedure are immense, and support

that the settlement is fair, reasonable, and adequate.

       Further, the risks to Plaintiffs of a smaller recovery than that obtained through the

Settlement, or even of no recovery at all, are also significant. While Plaintiffs support that the

certification of a Rule 23(c)(4) “issue” class is correct in this matter, Defendant has sought an

interlocutory appeal to the Eleventh Circuit, implicating novel issues of law not fully resolved in

this Circuit. Therefore, there remain risks of decertification on top of the typical risks associated

with any litigation. The Court therefore finds the risks, costs, and delay of continued litigation

weigh in favor of approving the Settlement

                       b. The Method of Distributing Relief is Effective

       The method for distributing the Settlement Fund is effective. Under the Settlement, the

Settlement Class Members who timely submitted a Proof of Ownership Form to the Settlement

Administrator will receive compensation from the Settlement Fund between $546.82 and

$86,670.97, with an average payment of $20,757.29.           These payments are reasonably and

rationally related to the problem they are intended to remedy, namely the allegedly defective 868

concrete on their properties. Each payout is based directly on the amount of 868 concrete on

each Class Member’s Affected Property which was poured for slabs or flatwork that was not

remediated or replaced at Argos’ expense. Class Members will receive Allocation Amounts

based on the amount of Eligible Concrete on their Affected Property, as a percentage of the Total

Eligible Concrete (defined as the number of cubic yards for which Proof of Ownership forms

were timely filed). This factor likewise weighs in favor of approving the Settlement.




                                                 10
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 11 of 24



                       c. The Terms Relating to Attorneys’ Fees are Reasonable

       The third consideration under Rule 23(e)(2)(C) is whether the attorneys’ fees requested

under the settlement are reasonable. Fed. R. Civ. P. 23(e)(2)(C)(iii). Here, Class Counsel are

requesting a fee based on a percentage of the benefits available to the class. As addressed in

detail below, the Court finds that the request is reasonable under prevailing precedent and the

facts of this case. As such, this factor weighs in favor of approving the settlement.

                       d. Agreements Required to Be Identified Under Rule 23(e)(3)

       The Rule requires the Court to consider any agreements required to be identified under

Rule 23(e)(3). Counsel represent that no such agreements exist as to this Settlement, and none

has been brought to the Court’s attention.

               4. The Class Members are Treated Equitably Relative to Each Other

       The final Rule 23(e)(2) factor asks whether the Settlement provides equitable “treatment

of some class members vis-à-vis others,” and whether it apportions “relief among class members

[that] takes appropriate account of the differences among their claims[.]” Adv. Comm. Notes

23(e)(2) (2018). As discussed above, each Settlement Class Member who timely submitted a

Proof of Ownership Form will be entitled to a payment based directly on the amount of 868

concrete on their Affected Property. In this way, while Class Members will not all receive the

same cash relief, the relief they are provided “takes appropriate account of the differences among

their claims[.]” As Plaintiffs’ concrete expert, Brian Wolfe, stated in his declaration, “the

settlement’s compromise damages model or allocation plan . . . based upon Argos delivery

tickets, is an appropriate methodology to fairly allocate the settlement funds among property

owners.” See ECF No. 203, Ex. C at ¶ 6. Also of note, the Settlement here set a floor for every

Class Member’s recovery, but the entire Settlement Fund (less fee and incentive awards) will be




                                                11
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 12 of 24



distributed in a mathematically equitable fashion. Thus, those Class Members who timely filed

Proof of Ownership Forms for an Affected Property will receive larger Allocation Amounts due

to other Class Members’ non-participation because Allocation Amounts are based on the cubic

yards of Total Eligible Concrete for which Proof of Ownership forms were filed. None of the

Settlement Fund reverts to Argos based on the participation rate.

       Further, the lack of any objection to the Settlement indicates the Settlement Class

Members are in agreement that the distribution plan is fair and equitable. Moreover, all Class

Members – even those who did not timely submit a Proof of Ownership Form – benefit from the

injunctive relief provided by the Settlement, including significant safety precautions that

Defendant will implement, valued at approximately $3 million. See ECF No. 202, Edwards Decl.

at ¶¶ 6-10.

       The Rule 23(e)(2) factors adopted in the 2018 amendments thus support that the

Settlement is fair, reasonable, and adequate

               5. The Bennett Factors Support Approving the Settlement

       Eleventh Circuit precedent also requires the Court to consider the factors provided in

Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984). These factors include: (1) the

likelihood of success at trial; (2) the range of possible recovery; (3) the range of possible

recovery at which a settlement is fair, adequate, and reasonable; (4) the anticipated complexity,

expense, and duration of litigation; (5) the opposition to the settlement; and (6) the stage of

proceedings at which the settlement was achieved. Faught v. Am. Home Shield Corp., 668 F.3d

1233, 1240 (11th Cir. 2011). Many Bennett factors overlap those found in Rule 23(e)(2); all of

them support final approval.




                                               12
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 13 of 24



       As discussed above, the ultimate outcome of this litigation absent settlement is far from

certain. Factors (1), (4), and (6) all weigh in favor of approving the settlement. Success at trial

is always uncertain, but the complexity, expense, and likely protracted litigation that would be

expected in this case increase the chances that Plaintiffs and the Class might not ultimately

succeed in this case. For the reasons discussed above regarding the novelty and uncertainty of a

Rule 23(c)(4) “issue” class, these factors weigh in favor of approval. Likewise, the proceedings

were at a crucial stage for both sides when the agreement was reached. Although the Plaintiffs

obtained an issue-class certification, Defendant Argos partially succeeded in fending off

certification and has sought an interlocutory appeal of the certification order. Both sides faced

significant risk and substantial expense, both in money and time, in further litigation and thus

shared a genuine interest in reaching an adequate compromise for both sides.

       The terms of the Settlement are well within the range of possible recovery in this case

and within the range where a settlement is fair, reasonable, and adequate. The Settlement Fund

obtained for the Class by Class Counsel is significant, and the range of payouts to individual

Settlement Class Members is undoubtedly within, if not exceeding, the range of likely recovery

following protracted litigation given the claims and types of damages that remained available to

the Plaintiffs. These factors support approval.

        As no Class Member objected to the Settlement, the fifth Bennett factor weighs

decidedly in favor of approval.     The lack of complaint from the Class Members strongly

indicates a fair, reasonable, and adequate recovery.

       B. Class Certification is Appropriate

       Even where certifying a class under Rule 23 for settlement purposes only, Rule 23(a) and

at least one part of Rule 23(b) must be satisfied. Amchem Products, Inc. v. Windsor, 521 U.S.




                                                  13
 Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 14 of 24



591, 613-14, (1997). The Court previously determined that the requirements of Rules 23(a) and

(b)(3) were likely to be satisfied, and now affirms that they have been satisfied.

                1. The Requirements of Rule 23(a) Are Satisfied

                       a. Numerosity

         The proposed Class consists of 495 homeowners in Georgia and South Carolina,

rendering individual joinder impracticable. Numerosity is satisfied.

                       b. Commonality

         “Commonality requires the plaintiff to demonstrate that the class members ‘have suffered

the same injury,’ such that ‘all their claims can productively be litigated at once.’” Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 349-350 (2011). All members of the Class suffered the same

injury from the same conduct – allegedly defective concrete, of the same mix design, poured on

their properties in slabs or flatwork – and are asserting the same legal claims. Each Class

Member’s property has the same type of concrete poured for flatwork applications for which

Plaintiffs contend it was not suited. Therefore, questions of fact and law are common across the

Class.

                       c. Typicality

         As discussed supra, the Class Representatives’ claims are typical of the Class as a whole

because they arise from the same facts and involve the same legal theories. Typicality is

satisfied.

                       d. Adequacy of Representation

         The Court has previously determined that the Class Representatives do not have any

interests antagonistic to the other Class Members. Further, as discussed in more detail infra, the




                                                 14
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 15 of 24



attorneys retained by Plaintiffs and appointed Class Counsel by the Court are highly qualified

and experienced. This factor is satisfied.

               2. The Requirements of Rule 23(b)(3) Are Satisfied

                       a. Predominance

       The predominance requirement “tests whether proposed classes are sufficiently cohesive

to warrant adjudication by representation.” Amchem, 521 U.S. at 623. “Common issues of fact

and law predominate if they have a direct impact on every class member’s effort to establish

liability and on every class member’s entitlement to … relief.” Carriuolo v. Gen. Motors Co.,

823 F.3d 977, 985 (11th Cir. 2016).

       The Court finds that common questions predominate in this case as every person in the

Class received the same allegedly-defective concrete mix, which defect is consistent across the

entire Class. The Class has been impacted by conduct equally applicable to each Class Member.

The only potentially significant individual issues involve damages, which rarely present

predominance problems. See, e.g., Home Depot, 2016 WL 6902351, at *2; In re Anthem, Inc.

Data Breach Litig., 327 F.R.D. 299, 311-16 (N.D. Cal. 2018); see also Brown v. Electrolux

Home Prods., Inc., 817 F.3d 1225, 1239 (11th Cir. 2016) (individualized damages generally do

not defeat predominance).

                       b. Superiority

       “The inquiry into whether the class action is the superior method for a particular case

focuses on increased efficiency.” Agan v. Katzman & Korr, P.A., 222 F.R.D. 692, 700 (S.D. Fla.

2004) (internal quotation omitted). “The focus of this analysis is on the relative advantages of a

class action suit over whatever other forms of litigation might be realistically available to the




                                               15
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 16 of 24



plaintiffs.” Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d

1159, 1183-84 (11th Cir. 2010) (internal quotation omitted).

          Here, Plaintiffs and Class Counsel have shown that the costs associated with bringing this

suit would dwarf any recovery that could be expected by an individual plaintiff. In fact, out of

the entire Class, only the named Plaintiffs have taken the step of bringing a lawsuit. This

indicates that individual actions are not realistically available to the plaintiffs, and that a class

action is the superior method.

   III.      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND
             EXPENSES, AND MOTION FOR INCENTIVE AWARDS TO THE CLASS
             REPRESENTATIVES

          A. The Requested Fee is Reasonable Under the Percentage Method

          In the Eleventh Circuit, the calculation of attorneys’ fees in class actions is done under

the percentage method. Camden I Condominium Ass’n, Inc. v. Dunkle, 946 F.2d 768, 774-75

(11th Cir. 1991). The Eleventh Circuit has suggested a “benchmark” of 25% of the class

recovery, but this “is no hard and fast rule . . . because the amount of any fee must be determined

upon the facts of each case. Id. at 774. In selecting the percentage in a particular case, a district

court should apply the factors from Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717

(5th Cir. 1974), as well any other pertinent factors. Camden I, 946 F.2d at 776. The pertinent

Johnson factors are discussed below.

          Additionally, this Court “has wide discretion to award attorneys’ fees based on its own

expertise and judgment because of ‘the district court’s superior understanding of the litigation

and the desirability of avoiding frequent appellate review of what essentially are factual

matters.’” Dikeman v. Progressive Exp. Ins. Co., 312 F. App’x. 168, 171 (11th Cir. 2008)

(quoting Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)). Additionally, “the attorneys’ fees in a




                                                  16
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 17 of 24



class action can be determined based upon the total fund, not just the actual payout to the class.”

Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 693 (S.D. Fla. 2014).

               1. The Time and Labor Involved

       This case is now over four years old. Class Counsel engaged in extensive motions

practice, discovery (depositions and document review, as well as expert testing, reports,

depositions, and motions), hearings, and other efforts over those years. The total recorded time

for attorneys and staff at Pope, McGlamry and Moss & Gilmore exceeds 8,000 hours. The fee

requested is well supported by the time and labor expended by Class Counsel.

               2. The Novelty and Difficulty of the Questions

       The Court finds that this case presented many novel and difficult legal questions,

including what damages, if any, Plaintiffs could recover under the economic loss rule.

Additionally, the parties vigorously contested class-certification issues. There were significant

disputes over scientific and economic opinions, as well. The use of Rule 23(c)(4) and argument

for an “issues-only” class by Class Counsel in seeking class certification was unusual and

creative and ultimately led to the certification of a class for the purposes of determining Argos’

liability and causation. The skill of Class Counsel in making such an argument led to substantial

benefits to the Class.

               3. The Skill Required to Perform the Legal Services Properly and the
                  Experience, Reputation, and Ability of the Lawyers

       This is a class action involving a product delivered to real property, an area where few

class action attorneys tread. The skill necessary to litigate this case, especially in light of the

consistently tough opposition of reputable law firms with significant resources, is high. Further,

Class Counsel has extensively detailed their experience and reputation in the Declarations of

Wade Tomlinson, III and Raymond L. Moss. See ECF No. 203, Exs. A & B. The Court finds



                                                17
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 18 of 24



the skill required to litigate this case and the experience, reputation, and ability of Class Counsel

to support the reasonableness of the fee award.

               4. The Preclusion of Other Employment

       “This guideline involves the dual consideration of other available business which is

foreclosed because of conflicts of interest which occur from the representation, and the fact that

once the employment is undertaken the attorney is not free to use the time spent on the client's

behalf for other purposes.” Johnson, 488 F.2d at 718. The amount of time required to prosecute

this action limited the amount of time and resources Class Counsel could devote to other matters

over the last four years. This factor supports the fee award.

               5. The Customary Fee

       Class Counsel explained that each firm generally practices under contingent fee

agreements with recoveries between 40% and 50%, depending on the risk associated with a

particular case. Given the risks involved in this case, the requested fee of 35% (including

expenses) is well below the “customary fee” that Class Counsel would otherwise charge.

               6. Whether the Fee is Fixed or Contingent and the “Undesirability” of the Case

       Class Counsel stated that their agreement with the named Plaintiffs is an entirely

contingent fee basis. To date, Class Counsel has incurred significant expenses, in the hundreds

of thousands of dollars, in prosecuting the case and has not yet received any compensation.

Further, as stated above, class action cases involving products liability claims and real property

involve many thorny issues and are often avoided by experienced class action attorneys.

               7. Time Limitations Imposed by the Client or Circumstances

       This factor does not impact the reasonableness determination in this case.




                                                  18
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 19 of 24



               8. The Amount Involved and the Results Obtained

       As detailed above, the Settlement involves significant monetary and non-monetary value

for the Class. Class Counsel negotiated a settlement worth $10.02 million, including $6.7

million in cash. The monetary award for each Class Member who timely submitted a Proof of

Ownership Form will be significant, ranging from approximately $546.82 to $86,670.97, with an

average of approximately $20,757.29. This is a significant benefit and recovery for Class

Members.

       Considering the complexities of this case, the vigorous defense of highly skilled opposing

counsel, and the risks of the requested appeal, this is an excellent recovery in the face of a very

real chance the Class would not recover anything. In addition to substantial monetary benefits

for participating Class Members, Class Counsel negotiated other non-monetary benefits,

including Argos’ agreement not to provide 868 concrete for residential uses anywhere in the

United States, and agreements to rigorously test any concrete mix with fly ash percentage above

50% and disclose the fly ash contact to any purchaser of residential concrete if the percentage of

fly ash in a mix equals or exceeds 45%. See ECF No. 202, Edwards Decl. at ¶¶ 6-10. This

recovery, valued at over $10 million, is a significant result for the Class. Courts may consider

the non-monetary relief provided to the Class as “part of the settlement pie.” Poertner v. Gillette

Co., 618 Fed. App’x. 624, 628 (11th Cir) (per curiam), cert denied sub nom. Frank v. Poertner,

136 S.Ct. 1453 (Mar. 21, 2016) “When the non-cash relief can be reliably valued, courts often

include the value of this relief in the common fund and award class counsel a percentage of the

total fund.” Harris v. Associated Bank, N.A. (In re Checking Account Overdraft Lit.), No. 1:09-

MD-02036-JLK, 2013 WL 11319244, at *12 (S.D. Fla. Aug. 2, 2013). And when analyzing the

value of non-monetary benefits, courts should consider changes to a defendant’s business




                                                19
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 20 of 24



practices. See Fought v. Am. Home Shield Corp., 668 F.3d 1233, 1243-44 (11th Cir. 2011)

(portion of fee properly allocated to compensation for “non-monetary benefits [counsel]

achieved for the class — like company-wide policy changes...”). See also George v. Academy

Mort. Co., 369 F.Supp. 3d 1356 (N.D. Ga. 2019) (holding the class action provided significant

non-monetary relief by prompting the defendant to change its practices). This factor weighs in

favor of the requested fee.

               9.      Fee Awards in Similar Cases

       The request of 35% of the total settlement value is in line with percentage fee awards in

other class actions. See, e.g., Waters v. Cooks Pest Control, No. 2:07-cv-00394-LSC, 2012 WL

2923542 at *16 (N.D. Ala. July 17, 2012) (awarding 35% of the fund as reasonable); Faircloth v.

Certified Finance Inc. No. Civ. A. 99-3097, 2001 WL 527489 (E.D. La. May 16, 2001)

(awarding attorneys’ fees in the amount of 35% of the settlement value plus interest and

reimbursement of expenses). In this case, Class Counsel’s request of 35% of the total settlement

value includes reimbursement of costs and reasonable expenses, which totaled nearly $300,000.

The Court further notes that while the requested fee is 35% of the total recovery, after expenses

and costs are subtracted, the fee itself is 32.01%. Therefore, the fee requested is below that of

other approved fee awards and, in light of the Johnson factors, is reasonable.

       B. A Lodestar Cross-Check Supports the Requested Fee

       While not required, this Court finds that a lodestar cross-check of the requested fee

further supports its reasonableness.    Class Counsel included a table of hourly rates, hours

expended, and the resulting fees under a lodestar calculation in its Motion for Attorneys’ Fees.

See ECF No. 204 at pp 18-19. Mike Caplan, a well-respected class action attorney based in

Atlanta, has attested to the reasonableness of the fees proposed by Class Counsel. See ECF No.




                                                20
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 21 of 24



204, Ex. A, Caplan Decl., at ¶¶ 31-33. Class Counsel calculates the value of their time to total

$5,000,442.50, significantly more than the requested percentage-based fee, even without

including expenses. Based on Mr. Tomlinson, Mr. Moss, and Mr. Caplan’s declarations and the

Court’s knowledge and experience in the practice of law, the rates and hours claimed by Class

Counsel are reasonable and appropriate.      The lodestar cross-check further supports that the

requested fee is reasonable.

       C. Reimbursement of Class Counsel’s Expenses

       It has long been held that “plaintiff's counsel is entitled to be reimbursed from the class

fund for the reasonable expenses incurred in this action.” Behrens v. Wometco Enters., 118

F.R.D. 534, 549 (S.D. Fla. 1988), aff'd, 899 F.2d 21 (11th Cir. 1990). Over four years of

litigation in this case, including twenty-four depositions taken around the country, Class Counsel

incurred nearly $300,000 in expenses for items such as court reporter fees; deposition transcripts;

concrete testing; document and database reproduction and analysis; e-discovery costs; expert

witness fees; travel for meetings, hearings, and depositions, mediator fees, copying, and other

customary expenses. (See ECF No. 203, Ex. A, Tomlinson Decl. ¶ 36; ECF No. 203, Ex. B,

Moss Decl. at ¶ 24; and ECF No. 204, Caplan Decl. at ¶32). These reasonable expenses are

subsumed within Class Counsel’s reasonable percentage-based fee request, and the Court finds

these expenses reasonable and appropriate.

       The Court hereby GRANTS’ Class Counsel’s Motion for an Award of Attorneys’ Fees,

Costs, and Expenses and awards Class Counsel $3,507,000.

       D. The Incentive Awards are Appropriate

       Courts routinely approve incentive awards to compensate class representatives for the

services they provide and the risks they incur on behalf of the class. See, e.g., Ingram v. The




                                                21
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 22 of 24



Coca-Cola Co., 200 F.R.D. 685, 696 (N.D. Ga. 2001); Allapattah Services, Inc. v. Exxon Corp.,

454 F. Supp. 2d 1185, 1218 (S.D. Fla. 2006). Here, the parties negotiated incentive awards of

$25,000 for each Class Representative separately and following the negotiation of the settlement

fund for the Class as a whole.      The $100,000 requested is in addition to the $6,600,000

Settlement Fund negotiated by the parties (although the entire $6.7 million will be deposited in

the same fund for ease of administration). Therefore, the requested awards do not diminish the

recoveries for the remainder of the Class.

         The Class Representatives have put forth significant time and effort on behalf of the

Class. They have been involved in this case for over four years, since before the complaint was

filed. Three of the four were deposed during discovery. They opened their homes to allow

inspection and testing by the parties and allowed multiple cores to be drilled out of their

concrete. In short, the Class Representatives have diligently prosecuted the interests of the

Class.

         Further, the agreed-upon incentive awards were fully disclosed in the Class Notice

approved by the Court, and no Class Member objected to the incentive awards (or any other

aspect of the Settlement). The lack of objection strongly supports that the requested award is

reasonable and appropriate.

         Lastly, the requested award is comparable to awards approved in other cases. See, e.g.,

Allapattah Servs., 454 F. Supp. 2d at 1218-19 (collecting cases and listing incentive awards of

$25,000, $20,000, $10,000, $3,000, $2,000, $1,500); Ingram, 200 F.R.D. at 694 (approving

$300,000 award to named plaintiff); Hainey v. Parrott, No. 1:02-CV-733, 2007 WL 3308027, at

*3 (S.D. Ohio Nov. 6, 2007) (approving four $50,000 incentive awards); Brotherton v.

Cleveland, 141 F. Supp. 2d 907, 914 (S.D. Ohio 2001) (approving $50,000 incentive award);




                                               22
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 23 of 24



Muransky v. Godiva Chocolatier, Inc., 922 F. 3d 1175 (11th Cir. 2019) (approving $10,000

incentive award); Spicer v. Chicago Bd. Options Exch., Inc., 844 F. Supp. 1226, 1267-68 (N.D.

Ill. 1993) (collecting cases approving service awards ranging from $5,000 to $100,000, and

awarding $10,000 to each named plaintiff).

         The substantial role played by Class Representatives justifies the requested incentive

award, and the Court hereby GRANTS to each Class Representative an incentive award of

$25,000.



   IV.       CONCLUSION

         WHEREFORE for the foregoing reasons, the Court hereby:

         GRANTS Plaintiffs’ Unopposed Motion for Final Approval of the Class Settlement;

         CERTIFIES the settlement class pursuant to Federal Rules of Civil Procedure 23(a),

         (b)(3), and (e);

         CERTIFIES the above-stated Class, and APPOINTS Jim McGaffin, Becky McGaffin,

         Daniel Nunn, and Stefanie Nunn as Class Representatives and Pope McGlamry and Moss

         and Gilmore as Class Counsel;

         DIRECTS the Parties to proceed to fulfill the terms of their Settlement Agreement;

         GRANTS Plaintiffs’ Motion for an Award of Attorneys’ Fees, Costs and Expenses in the

amount of $3,507,000; and

         GRANTS Plaintiffs’ Motion for Incentive Awards for Class Representatives in the

amounts of $25,000 per Class Representative.




                                                23
Case 4:16-cv-00104-RSB-BKE Document 207 Filed 06/26/20 Page 24 of 24



       The Court hereby RETAINS JURISDICTION to enforce the terms of the Settlement

Agreement, including distribution of the Settlement Fund to the Class, the payment of attorneys’

fees and incentive awards, and the fulfillment of the injunctive relief agreed-to by Argos.

       SO ORDERED, this 26th day of June, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                24
